 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendant(s)
 9                            UNITED STATES DISTRICT COURT
10                                   DISTRICT OF ARIZONA
11   Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,
                                                               NOTICE OF APPEAL
13                                         Plaintiffs,
                   v.
14
     David Shinn, Director, Arizona Department of
15   Corrections; and Richard Pratt, Interim
     Division Director, Division of Health Services,
16   Arizona Department of Corrections, in their
     official capacities,
17
                                         Defendants.
18
19          Notice is hereby given that the Defendants in the above-named case appeal to the
20   United States Court of Appeals for the Ninth Circuit from the Order entered in this action
21   on July 16, 2021 (Dkt. 3921).
22
23   ///
24
25   ///
26
27   ///
28
 1   DATED this 16th day of August, 2021.
 2                                   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                   By /s/ Daniel P. Struck
                                        Daniel P. Struck
 5                                      Rachel Love
                                        Timothy J. Bojanowski
 6                                      Nicholas D. Acedo
                                        3100 West Ray Road, Suite 300
 7                                      Chandler, Arizona 85226

 8                                      Attorneys for Defendant(s)

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
 1                         REPRESENTATION STATEMENT
 2   Counsel for Defendants-Appellants David Shinn and Richard Pratt:
 3   Daniel P. Struck
     Rachel Love
 4   Timothy J. Bojanowski
     Nicholas D. Acedo
 5   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 6   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 7   Fax: (480) 420-1696
     dstruck@strucklove.com
 8   rlove@strucklove.com
     tbojanowski@strucklove.com
 9   nacedo@strucklove.com
10
     Counsel for Plaintiffs-Appellees Shawn Jensen, Stephen Swartz, Sonia Rodriguez,
11   Christina Verduzco, Jackie Thomas, Jeremy Smith, Robert Gamez, Maryanne
     Chisholm, Desiree Licci, Joseph Hefner, Joshua Polson, and Charlotte Wells, on
12   behalf of themselves and all others similarly situated:
13   Victoria Lopez                              David C. Fathi
     Jared G. Keenan                             Eunice H. Cho
14   ACLU FOUNDATION OF ARIZONA                  Maria V. Morris
     3707 North 7th Street, Suite 235            ACLU NATIONAL PRISON
15   Phoenix, AZ 85014-5077                      PROJECT
     Telephone: (602) 650-1854                   915 15th Street N.W., 7th Floor
16   Fax: (602) 650-1376                         Washington, DC 20005-2313
     vlopez@acluaz.org                           Telephone: (202) 548-6603
17   jkeenan@acluaz.org                          Fax: (202) 393-4931
                                                 dfathi@ aclu.org
18                                               echo@ aclu.org
                                                 mmorris@aclu.org
19
     Donald Specter                              John H. Gray
20   Alison Hardy                                Daniel C. Barr
     Sara Norman                                 Austin C. Yost
21   Rita K. Lomio                               Karl J. Worsham
     PRISON LAW OFFICE                           Kathryn E. Boughton
22   1917 Fifth Street                           Mikaela N. Colby
     Berkeley, CA 94710-1916                     Kelly Soldati
23   Telephone: (510) 280-2621                   PERKINS COIE LLP
     Fax: (510) 280-2704                         2901 N. Central Ave., Ste. 2000
24   dspecter@prisonlaw.com                      Phoenix, AZ 85012-2740
     ahardy@prisonlaw.com                        Telephone: (602) 351-8000
25   snorman@prisonlaw.com                       Fax: (602) 648-7000
     rlomio@prisonlaw.com                        Telephone: (602) 351-8000
26                                               dbarr@perkinscoie.com
                                                 jhgray@perkinscoie.com
27                                               ayost@perkinscoie.com
                                                 kworsham@perkinscoie.com
28                                               kboughton@perkinscoie.com

                                             3
 1                                                mcolby@perkinscoie.com
                                                  ksoldati@perkinscoie.com
 2
     Corene Kendrick
 3   ACLU National Prison Project
     39 Drumm Street
 4   San Francisco, CA 94111
     Telephone: (202)393-4930
 5   Email: ckendrick@aclu.org
 6   Counsel for Plaintiffs-Appellees Arizona Center for Disability Law:
 7   Asim Dietrich                                Rose A. Daly-Rooney
     ARIZONA CENTER FOR DISABILITY                J.J. Rico
 8   LAW                                          Maya Abela
     5025 East Washington Street, #202            ARIZONA CENTER FOR
 9   Phoenix, AZ 85034-7439                       DISABILITY LAW
     Telephone: (602) 274-6287                    177 North Church Avenue, Suite 800
10   Fax: (602) 274-6779                          Tucson, AZ 85701
     adietrich@azdisabilitylaw.org                Telephone: (520) 327-9547
11                                                Fax: (520) 884-0992
                                                  rdalyrooney@azdisabilitylaw.org
12                                                jrico@azdisabilitylaw.org
                                                  mabela@azdisabilitylaw.org
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on August 16, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Asim Dietrich:         adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
                            phxadmin@azdisabilitylaw.org
 6
     Austin C. Yost:        ayost@perkinscoie.com; docketPHX@perkinscoie.com
 7
     Corene T. Kendrick:    ckendrick@aclu.org
 8
     Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
 9                          sneilson@perkinscoie.com
10   David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11   Donald Specter:        dspecter@prisonlaw.com
12   Eunice Cho             ECho@aclu.org
13   Jared G. Keenan        jkeenan@acluaz.org
14   John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
15   Jose de Jesus Rico:    jrico@azdisabilitylaw.org
16   Karl J. Worsham:       kworsham@perkinscoie.com; docketphx@perkinscoie.com
17   Kathryn E. Boughton: kboughton@perkinscoie.com; docketphx@perkinscoie.com
18   Kelly Soldati          ksoldati@perkinscoie.com; docketphx@perkinscoie.com
19   Maria V. Morris        mmorris@aclu.org
20   Maya Abela             mabela@azdisabilitylaw.org
21   Mikaela N. Colby:      mcolby@perkinscoie.com; docketphx@perkinscoie.com
22   Rita K. Lomio:         rlomio@prisonlaw.com
23   Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
24   Sara Norman:           snorman@prisonlaw.com
25   Victoria Lopez:        vlopez@acluaz.org
26
27
28

                                                 5
 1         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
 2   System:
 3         N/A
 4                                            /s/ Daniel P. Struck
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
